DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4 and 7-19 are objected to because of the following informalities:  Claims 1-2, 4 and 7-19 recited “AlwGa1-wN”, “AlxGa1-xN”, “AlyGa1-yN”, “AlmGa1-mN” and “AlvGa1-vN” should change to  “AlwGa1-wN”, “AlxGa1-xN”, “AlyGa1-yN”, “AlmGa1-mN” and “AlvGa1-vN”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 4-5, claim 2 line 3, claim 4 lines 2-3 and claims 16-19 line 4 recited “AlwGa1-wN” is unclear as what “w” is and what is the range of “w”?  
Claim 1 line 8, claims 7-11 lines 2 and 4, claims 12-15 line 2-3, and claims 16-19 lines 3 and 5 recited “AlxGa1-xN” or “AlyGa1-yN” is unclear as what “x” and “y” are and what are the ranges of “x” and “y”?  
Claim 2 lines 2-3 recited “AlvGa1-vN” is unclear as what “v” is and what is the range of “v”?  
Claim 1 line 9, claim 4 lines 4-5, and claims 16-19 line 2 recited “AlmGa1-mN” is unclear as what “m” is and what is the range of “m”?  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2017/0309785).
10.	As for claim 1, Watanabe discloses in Figs. 2-3 and the related text an ultraviolet light emitting diode (LED) epitaxial production method, comprising: 
pre-introducing a metal source and a group-V reactant on a substrate 10, to form a buffer 5layer 20 through decomposition at a first temperature (fig. 3, ¶0072-0077); 
growing an N-doped AlwGal-wN layer 30 (fig. 3, ¶0067, 0077 and 0078) on the buffer layer 20 at a second temperature (claim does not require the second temperature 
growing a multi-section LED structure 40 on the N-doped AlwGa1-wN layer 30 at a third temperature (fig. 3, ¶0079), wherein a number of sections of the multi-section LED structure 40 is in a range of 2 to 50 (¶0052); and  
10each section of the LED structure comprises an AlxGal-xN/AlyGal-yN  41/42 (¶0052) multi-quantum well structure and a P-doped AlmGal-mN layer 60 (¶0083), and the multi-section LED structure emits light of one or more wavelengths (¶0051).  
Watanabe does not disclose growing the N-doped AlwGal-wN layer at a second temperature.  

11.	As for claim 2, Watanabe discloses the method according to claim 1, further comprising: growing an undoped AlvGal-vN layer 20’ (¶0077) on the buffer layer 20, and growing the N-doped 15AlwGa1-wN layer on the undoped AlvGa1-vN layer (Figs. 3C-3D and 0077-0078).  

12.	As for claim 3, Watanabe discloses the method according to claim 1, further comprising: growing a P-doped GaN layer 71 (¶0058) on the multi-section LED structure 40, a thickness of the P-doped GaN layer is in a range of 0 to 500nm (¶0061), and a doping concentration of the P-doped GaN layer is 1*1017 to 1*1020cm-3 (¶0059).  20

As for claim 4, Watanabe discloses the method according to claim 1, wherein, a thickness of the N-doped AlwGa1-wN layer 30 is in a range of 500nm to 4000nm 17 to 5* 1019cm -3 (¶0099); a thickness of the AlmGa1-mN layer 60 is in a range of 5nm to 100nm (¶0054), and a doping concentration of the P-doped AlmGal-mN layer 60 is 1* 1017 to 1* 1020cm-3 (¶0054). 

As for claim 5, Watanabe discloses the method according to claim 1, wherein a thickness of the buffer layer 20 is in a range of 0 to 5000nm (¶0066). 
 
As for claim 2, Watanabe discloses the method according to claim 1, wherein the substrate 10 is one of sapphire, Si, SIC, Glass, Cu, Ni and Cr (¶0066).  5

As for claims 7-11, Watanabe discloses the method according to claim 1/2/3/4/5, wherein, a number of periods of the AlxGal -xN/AlyGal -yN multi-quantum well structure 40 in each section of the LED structure is in a range of 2 to 50 (¶0052), a thickness of a period of the AlxGal-xN/AlyGal-yN multi-quantum structure 40 is in a range of 5nm to 30nm (¶0051).  

As for claim 12-15, Watanabe discloses the method according to claim 1/2/3/4, wherein, in the AlxGa1-xN/AlyGa1-yN multi-quantum well structure, an Al content of a quantum barrier layer AlxGa1 -xN is higher than an Al content of a quantum well layer AlyGal –yN (¶0053 and 0100).  

 As for claims 16-19, Watanabe discloses the method according to claim 1/2/3/4, wherein, an Al content of the P-doped AlmGa1-mN layer 60 in each section of the LED structure is 15higher than an Al content of the quantum well layer AlyGal1-yN (¶0050-0052); an Al content of the N-doped AlwGa1-wN 30 layer is higher than an Al content of the quantum well layer AlyGal-yN in each section of the LED structure (¶0099-0100).  

 As for claim 20, Watanabe discloses the ultraviolet light emitting diode (LED), wherein, the ultraviolet LED is produced 10using the ultraviolet LED epitaxial production method according to claim 1 (¶0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRANG Q TRAN/Primary Examiner, Art Unit 2811